DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 17 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11068186. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter and the limitations of the Patent/Copending Application would anticipate those of the current application as shown in the example claims in the table below.
Instant application
U.S. Patent No. 11068186
1. A system comprising:
a memory component; and
a processing device, operatively coupled with the memory component, to:
adjust a program verify voltage associated with a set of data stored at a first portion of the memory component to cause a first error rate of at least a subset of the set of data to exceed a second error rate of the set of data;

determine that the subset of the set of data is associated with an unsuccessful error correction operation;



recover the subset of the set of data;
identify a second portion of the memory component; and









store the set of data at the second portion of the memory component.

2. The system of claim 1, wherein the processing device is further to:
receive a second set of data associated with the set of data; and
store the second set of data at the second portion of the memory component.



3. The system of claim 1, wherein a first portion of the memory component comprises a first block and the second portion of the memory component comprises a second block.
4. The system of claim 1, wherein determining that the subset of the set of data is associated with an unsuccessful error correction operation is performed in response to performing a read operation with respect to the set of data stored at the first portion of the memory component.

5. The system of claim 4, wherein the read operation is performed before a second programming pass of a two-pass programming operation.


6. The system of claim 1, wherein recovering the subset of the set of data is based on parity data associated with the set of data.


7. The system of claim 1, wherein determining that the subset of the set of data is associated with an unsuccessful error correction operation further comprises:
inspecting identification information stored in a data structure in association with the set of data.
1. A system comprising:
a memory component; and
a processing device, operatively coupled with the memory component, to:
adjust a program verify voltage associated with a set of data stored at a first memory cell of the memory component to cause a first error rate of at least one data of the set of data to exceed a second error rate of the set of data;
determine that the at least one data of the set of data stored at the first memory cell of the memory component is associated with an unsuccessful error correction operation;
determine that a programming operation associated with the set of data stored at the first memory cell has completed;
in response to determining that the programming operation associated with the set of data stored at the first memory cell has completed, recover the at least one data of the set of data stored at the first memory cell that is associated with the unsuccessful error correction operation;
in response to recovering the at least one data of the set of data stored at the first memory cell that is associated with the unsuccessful error correction operation, identify a second memory cell of the memory component; and
provide the set of data comprising the recovered at least one data to the second memory cell of the memory component.
2. The system of claim 1, wherein the processing device is further to:
receive second data associated with the at least one data of the set of data stored at the first memory cell; and
provide the second data associated with the at least one data of the set of data to the second memory cell of the memory component based on the recovered at least one data.
3. The system of claim 1, wherein the second memory cell is located on a different block of the memory component as the first memory cell.

4. The system of claim 1, wherein determining that the at least one data of the set of data stored at the first memory cell of the memory component is associated with the unsuccessful error correction operation is in response to performing a read operation on the at least one data of the set of data stored at the first memory cell of the memory component.
5. The system of claim 4, wherein the read operation is performed on the at least one data of the set of data stored at the first memory cell of the memory component before a second programming pass of a two-pass programming operation.
6. The system of claim 1, wherein recovering the at least one data of the set of data stored at the first memory cell that is associated with the unsuccessful error correction operation is based on parity data associated with the data.
7. The system of claim 1, wherein to determine that the at least one data of the set of data stored at the first memory cell of the memory component is associated with the unsuccessful error correction operation, the processing device is further to:
determine that identification information associated with the at least one data of the set of data is stored in a data structure indicating the at least one data of the set of data stored at the first memory cell of the memory component is associated with the unsuccessful error correction operation.


A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply
by applicant showing that the claims subject to the rejection are patentably distinct from the
reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the
pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of
terminal disclaimers). Such a response is required even when the nonstatutory double
patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the
claims subject to the rejection are patentably distinct from the reference application’s
claims, is necessary for further consideration of the rejection of the claims, such a filing
should not be held in abeyance. Only objections or requirements as to form not necessary for
further consideration of the claims may be held in abeyance until allowable subject matter is
indicated. see MPEP § 804
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180018233 A1) in view of Sankaranarayanan (US 9818488 B2).

Referring to claims 1, 8, and 15, taking claim 1 as exemplary, Kim teaches
A system comprising:
a memory component; ([Kim 0024, Fig. 1] memory device) and
a processing device, operatively coupled with the memory component, to: ([Kim 0024, Fig. 1] controller)
determine that the subset of the set of data is associated with an unsuccessful error correction operation; ([Kim abstract, 0024, 0070, claim 1] detecting whether data of a read-out unit read from a first cell region has an error correction code (ECC) failure)
recover the subset of the set of data; ([Kim abstract, 0024, 0070] recovering and outputting the data of the read-out unit by performing Redundant Array of Inexpensive Disk (RAID) recovery by using data and RAID parity read from other cell regions, recovering a plurality of pieces of data stored in the first cell region by performing the RAID recovery using the data and RAID parity read from the other cell regions)
identify a second portion of the memory component; ([Kim 0134] When the RAID recovery and data migration are performed, a mode in which the RAID recovery and data migration are performed and a location to which recovered data is to migrate may be selected (operation S38). For example, as previously described, the RAID recovery and data migration may be performed in a burst mode or a background mode, and the data of the recovered die may migrate to a reserved die, a die that stores the RAID parity, or OP regions of other dies) and
store the set of data at the second portion of the memory component ([Kim abstract, 0024, 0070] migrating the recovered plurality of pieces of data to a second cell region in units of cell regions).
Kim doesn’t explicitly teach adjust a program verify voltage associated with a set of data stored at a first portion of the memory component to cause a first error rate of at least a subset of the set of data to exceed a second error rate of the set of data.
Sankaranarayanan teaches adjust a program verify voltage associated with a set of data stored at a first portion of the memory component to cause a first error rate of at least a subset of the set of data to exceed a second error rate of the set of data ([Sankaranarayanan abstract, col 6:34-67, col 10:1-10, Fig. 3] adjusting the current read reference voltage to a new read threshold voltage, where the read threshold voltage adjustment process 300 of FIG. 3 can be executed with just the bit error rate metric (i.e., using the right side of FIG. 3). If it was determined during step 340 or 360 that the read threshold voltage counter (i) is not less (i.e. exceeds) than a threshold limit, then program control proceeds to step 370. The exemplary read threshold voltage adjustment process 300 minimizes one or more bit error rate metrics during step 375 to obtain a substantially optimal read threshold voltage. In one embodiment, the read threshold voltage is optimized during step 375 using only the bit error rate based on the syndrome weight computed during step 350.).
Kim and Sankaranarayanan are analogous art because they are from the same field of endeavor in memory system. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kim and Sankaranarayanan before him or her to modify the system of Kim to include the voltage adaptation of Sankaranarayanan, thereafter the system is connected to voltage adaptation. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to adjust read threshold voltages based on bit error rates to reduce the incidence of error as suggested by Sankaranarayanan. It is known to combine prior elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Kim with Sankaranarayanan to obtain the invention as specified in the instant application claims.

Referring to claims 2, 9, and 16, taking claim 2 as exemplary, Kim in view of Sankaranarayanan teaches
The system of claim 1, wherein the processing device is further to:
receive a second set of data associated with the set of data; and
store the second set of data at the second portion of the memory component ([Kim 0033] data of the first and second planes Plane 1 and Plane 2 may be simultaneously read out and stored in the page buffers PB1 and PB2, respectively, and data to be written may be provided to the first and second planes Plane 1 and Plane 2 via the page buffers PB1 and PB2, respectively).

Referring to claims 3, 10, and 17, taking claim 3 as exemplary, Kim in view of Sankaranarayanan teaches
The system of claim 1, wherein a first portion of the memory component comprises a first block and the second portion of the memory component comprises a second block ([Kim 0034, 0057] Each of the cell blocks BLK 1 through BLK C may include a plurality of pages Page 1 through Page D. Each of the pages Page 1 through Page D may correspond to a unit in which data is written or read in a single cell block (hereinafter, referred to as a write or read-out unit). the cell block BLK includes a plurality of memory cells (e.g., first to eighth memory cells MC1 to MC8)).

Referring to claims 4, 11, and 18, taking claim 4 as exemplary, Kim in view of Sankaranarayanan teaches
The system of claim 1, wherein determining that the subset of the set of data is associated with an unsuccessful error correction operation is performed in response to performing a read operation with respect to the set of data stored at the first portion of the memory component ([Kim abstract, 0097-0098, Fig. 10] detecting whether data of a read-out unit read from a first cell region has an error correction code (ECC) failure, in response to an external read-out request for the read-out unit, recovering and outputting the data of the read-out unit by performing Redundant Array of Inexpensive Disk (RAID) recovery by using data and RAID parity read from other cell regions, recovering a plurality of pieces of data stored in the first cell region by performing the RAID recovery using the data and RAID parity read from the other cell regions).

Referring to claims 6, 13, and 19, taking claim 6 as exemplary, Kim in view of Sankaranarayanan teaches
The system of claim 1, wherein recovering the subset of the set of data is based on parity data associated with the set of data ([Kim 0040] The RAID recovery may be performed based on a calculation using the read-out data and the read-out RAID parity, and the data of the second cell region Region 2 may be recovered and output due to the execution of the RAID recovery).

Referring to claims 7, 14, and 20, taking claim 7 as exemplary, Kim in view of Sankaranarayanan teaches
The system of claim 1, wherein determining that the subset of the set of data is associated with an unsuccessful error correction operation further comprises:
inspecting identification information stored in a data structure in association with the set of data ([Kim 0119-0121, Fig. 13] The controller 410A may include a recovery determiner 413A and an identity (ID) detector 415A. The memory device 420A may include an information block 421A that stores ID information Info ID of each of a plurality of memory chips or a plurality of dies DIE included in the memory device).


Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180018233 A1) in view of Sankaranarayanan (US 9818488 B2) as applied to claims 4 and 11 above, and further in view of Cai (Cai, Yu, et al. "Errors in flash-memory-based solid-state drives: Analysis, mitigation, and recovery." arXiv preprint arXiv:1711.11427 (2017). Included in IDS dated 01 August 2019).

Referring to claims 5 and 12, taking claim 5 as exemplary, Kim in view of Sankaranarayanan teaches
The system of claim 4.
Kim in view of Sankaranarayanan doesn’t explicitly teach wherein the read operation is performed before a second programming pass of a two-pass programming operation.
Cai teaches wherein the read operation is performed before a second programming pass of a two-pass programming operation ([Cai section 3.2, Fig. 15] During two-step programming for MLC NAND flash memory (see Figure 10), in between the LSB and MSB programming steps of a cell, threshold voltage shifts can occur on the partially-programmed cell. These shifts occur because several other read and program operations to cells in other
pages within the same block may take place, causing interference to the partially-programmed cell. The incorrect values that are read before the second programming step are not corrected by ECC).
Kim, Sankaranarayanan, and Cai are analogous art because they are from the same field of endeavor in memory system. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kim, Sankaranarayanan, and Cai before him or her to modify the system of Kim and Sankaranarayanan to include the two-step programming and error mitigation of Cai, thereafter the system is connected to two step programming and error mitigation. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to reduce the impact of program interference as suggested by Cai. It is known to combine prior elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Kim and Sankaranarayanan with Cai to obtain the invention as specified in the instant application claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding memory cell voltage adjusting and error rates.
US 20210012857 A1
US 10892029 B1
US 20200066353 A1
US 20190097132 A1	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132